DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022  has been entered.
. 
     		              Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

                                                       Reference of prior art 

Bevilaqua et al.  (US 20030183719, AIRCRAFT FERRYING SYSTEM AND METHOD THEREOF).
Yoshida et al.  (US 20170108030, SCREW MEMBER, FASTENING STRUCTURE, AND CONNECTION STRUCTURE FOR SOLAR PANEL FLOAT).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-11 and 15-17  is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Bevilaqua.

Re claim 1    Referring to the figures and the Detailed Description, Bevilaqua discloses:
 A male part for coupling aircraft to one another (74, 72), the male part comprising: 
a wall forming a shaft (74), wherein the wall is attached to a first aircraft (10); and an attachment mechanism (¶ 0031) to regulate a mechanical engagement between the shaft on the male part and a female part on a second aircraft (74, 62a) while the first aircraft and the second aircraft are airborne (¶ 0032, …the two aircraft are flown wing tip to wing tip ), the female part on the second aircraft comprising a wall forming a cone around a cavity for guiding the shaft into the cavity (see fig. below and ¶ 0031), wherein the attachment mechanism is operable to switch between an engaged position and a disengaged position (fig. 9, items 10 and 14, fig. 10, step 100), and wherein 
in the engaged position, the attachment mechanism initiates the mechanical engagement to rigidly attach the first aircraft and the second aircraft to one another such that the first and second aircraft are arranged side-by-side (fig. 9, items 10 and 14), and 
in the disengaged position, the attachment mechanism discontinues the mechanical engagement to detach the first aircraft and the second aircraft from one another (fig. 10, step 100).
    PNG
    media_image1.png
    431
    888
    media_image1.png
    Greyscale

Re claims 2, 10 and 16    Referring to the figures and the Detailed Description, Bevilaqua discloses: The male part of claim 1, wherein: in the engaged position, the attachment mechanism is configured to inhibit relative movement between the first aircraft and the second aircraft to one another based on a moment transferred between the first aircraft and the second aircraft via the attachment mechanism (clamp system perform the limitation to keep the first aircraft and the second aircraft joined together); and in the disengaged position, the first aircraft and the second aircraft are configured to move with relative to one another (fig. 5, items 10 and 14, the first aircraft and the second aircraft joined together are configured to move with relative to one another similar to fig. 5, items 10 and 14).

Re claims 3 and 11   Referring to the figures and the Detailed Description, Bevilaqua discloses: The male part of claim 1, wherein the attachment mechanism comprises a fastener selected from the group consisting of: a male thread, a female thread, a latch (¶ 0031, latch assembly), an indentation, a hook-and-loop fastener, a pin, a lock bolt, a magnet, a bladder, an adhesive material, a grapple, a welding element, and a screw.

Re claim 4    Referring to the figures and the Detailed Description, Bevilaqua discloses:
 The male part of claim 1, wherein each of the first aircraft and the second aircraft are operable to independently transport, during flight, a maximum payload, and wherein the first aircraft and the second aircraft are rigidly attach to one another by the male part and the female part and are operable to collectively transport an increased payload during flight, wherein the increased payload is greater than the maximum payload (the increased payload is equal to the sum of the maximum payload of each aircraft which is greater than the maximum payload of each aircraft).

Re claim 9    Referring to the figures and the Detailed Description, Bevilaqua discloses:
 A female part for coupling aircraft to one another, the female part comprising: a wall forming a cone around a cavity, wherein the wall is attached to a first aircraft; and an attachment mechanism to regulate a mechanical engagement between the cavity on the female part and a male part on a second aircraft while the first aircraft and the second aircraft are airborne, wherein the cone guides the shaft into the cavity and  wherein the attachment mechanism is operable to switch between an engaged position and a disengaged position, and wherein in the engaged position, the attachment mechanism initiates the mechanical engagement to rigidly attach the first aircraft and the second aircraft to one another such that the first and second aircraft are arranged side-by-side, and in the disengaged position, the attachment mechanism discontinues the mechanical engagement to detach the first aircraft and the second aircraft from one another.
(Claim 9 is similar in scope to Claim 1; therefore, Claim 9 is rejected under the same rationale as Claim 1).

Re claim 15    Referring to the figures and the Detailed Description, Bevilaqua discloses:
 A coupling system for coupling two or more aircraft to one another, the coupling system comprising: a male part comprising a shaft and a first fastener to attach the male part to a first aircraft; and a female part comprising cone around a cavity, the cone for guiding the shaft into the cavity, and a second fastener to attach the female part to a second aircraft; and an attachment mechanism to regulate a mechanical engagement between the shaft on the male part and the cavity on female part while the first aircraft and the second aircraft are airborne, wherein the attachment mechanism is operable to switch between an engaged position and a disengaged position, and wherein in the engaged position, the attachment mechanism initiates the mechanical engagement to rigidly attach the first aircraft and the second aircraft to one another such that the first and second aircraft are arranged side-by-side, and in the disengaged position, the attachment mechanism discontinues the mechanical engagement to detach the first aircraft and the second aircraft from one another.
(Claim 15 is similar in scope to Claim 1; therefore, Claim15 is rejected under the same rationale as Claim 1).

Re claim 17    Referring to the figures and the Detailed Description, Bevilaqua discloses:
The coupling system of claim 15, wherein the attachment mechanism comprises a third fastener selected from the group consisting of: a male thread, a female thread, a latch (¶ 0031, item 72 is construed as a fastener that fastens the item 74 to the aircraft), an indentation, a hook-and-loop fastener, a pin, a lock bolt, a magnet, a bladder, an adhesive material, a grapple, a welding element, and a screw (col. 3, l 13-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-7, 12, 13, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevilaqua and further in view of Yoshida.

Re claim 5    Referring to the figures and the Detailed Description, Bevilaqua discloses:
 The male part of claim 1, wherein the attachment mechanism is operable to generate a relative rotation between the male part and the female part (fig. 6, items 30 and 40 to modify the corresponding items in 62B, 62A of Bevilaqua that locks items 74 and 54 together, would require a relative rotation between the male part and the female part).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Yoshida teachings of the attachment mechanism is operable to generate a relative rotation between the male part and the female part into the Bevilaqua to improve and reinforce the attachment mechanism.

Re claims 6, 12 and 18    Referring to the figures and the Detailed Description, Bevilaqua fails to teach as disclosed by Yoshida: The male part, wherein the attachment mechanism comprises: a male thread extending from the wall (30); and wherein the mechanical engagement comprises the male thread interlocking with a female thread (40) on the female part on the second aircraft (fig. 6, items 30 and 40 to modify the corresponding items in 62B, 62A of Bevilaqua that locks items 74 and 54 together).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Yoshida teachings of a male thread extending from the wall; and wherein the mechanical engagement comprises the male thread interlocking with a female thread on the female part on the second aircraft into the Bevilaqua to improve and reinforce the attachment mechanism.

Re claims 7, 13 and 19    Referring to the figures and the Detailed Description, Bevilaqua fails to teach as disclosed by Yoshida: The male part, wherein the attachment mechanism comprises: a female thread recessed into the wall; and wherein the mechanical engagement comprises the female thread interlocking with a male thread on the female part on the second aircraft (fig. 6, items 30 and 40 to modify the corresponding items in 62B, 62A of Bevilaqua that locks items 74 and 54 together).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Yoshida teachings of a female thread recessed into the wall; and wherein the mechanical engagement comprises the female thread interlocking with a male thread on the female part on the second aircraft into the Bevilaqua to improve and reinforce the attachment mechanism.

Response to Arguments
          Applicant's arguments filed on 07/29/2022 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b). Applicant made the following arguments:
           Applicant argues that “the Bevilaqua does not disclose the female part on the second aircraft comprising a wall forming a cone around a cavity for guiding the shaft into the cavity”
          Examiner respectfully disagrees; Bevilaqua the female part on the second aircraft comprising a wall forming a cone around a cavity for guiding the shaft into the cavity (¶ 0031 and the fig. above); thus, the structural limitations of the claims have been met.   

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642